ASSOCIATION OF REALTORS® PORTLAND/VANCOUVER
 
PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY
(Washington-Commercial Form)
 


 

 
 
Dated:  December 15, 2009

 


 
BETWEEN:
PBS ASSOCIATES, LLC 
("Seller")

 
AND:
RETAIL OPPORTUNITY INVESTMENTS CORP.,

 

 
a Delaware corporation
("Buyer")

 
Buyer agrees to buy and Seller agrees to sell, on the following terms and
conditions, the real property and all improvements thereon (including an
approximately 124,231 square foot shopping center (the "Property") commonly
known as the Aurora Shopping Center, located at SR-99 (Aurora Avenue North) and
North 130th Street in Seattle, Washington consisting of approximately ten
(10) acres.  The legal description of the Property for this transaction shall be
the legal description contained in the Preliminary Commitment (defined below),
subject to Buyer’s and Seller’s reasonable approval.  The Property also includes
all personal property related to the use or operation of the Property (the
“Personal Property”).
 
1. Purchase Price.  The total purchase price is TWENTY-THREE MILLION AND NO/100
DOLLARS ($23,000,000.00) payable as follows:  At closing, Buyer will assume
Seller’s obligations on an existing loan with an interest rate of six percent
(6.00%) per annum secured by the Property with a total current balance of
approximately TWO MILLION FOUR HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($2,450,000.00).  The total balance of such loan assumed by Buyer at closing
shall be applied to the Purchase Price, and Buyer will pay the remainder of the
Purchase Price in cash at closing.
 
2. Earnest Money Receipt.  Within three (3) days after mutual execution of this
Agreement (the “Execution Date”), Buyer shall deposit with the Title Company
(defined below) the sum of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) as earnest money (the "Earnest Money") in the form of xcash or o
check or o promissory note not to exceed 5% of the purchase price.  Upon removal
of the conditions referred to in Section 3 and Buyer’s receipt of Seller’s
Closing Notice referred to in Section 8, the Earnest Money
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
1

--------------------------------------------------------------------------------

 
shall be increased to FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) and
shall be non-refundable except as otherwise provided in this Agreement. If the
Earnest Money is in the form of a promissory note, it is due and payable: o no
later than 5 PM Pacific Time one day after execution of this Agreement by Buyer
and Seller or o upon satisfaction or waiver by Buyer of the conditions to
Buyer's obligation to purchase the Property set forth in this Agreement or o
other: ____________________________________________________________.  If the
Earnest Money promissory note is not redeemed and paid in full when due, then
(i) the Earnest Money promissory note shall be delivered and endorsed to Seller
(if not already in Seller’s possession), (ii) Seller may collect the Earnest
Money from Buyer, either pursuant to an action on the promissory note or an
action on this Agreement, and (iii) this Agreement shall be of no further force
or effect.  The Earnest Money shall be deposited with First American Title
Insurance Company of Oregon, (the "Title Company") at the following branch:  200
SW Market Street, Suite 250, Portland, Oregon 97201, Attn: Rachael
Bushnell.  The Earnest Money shall be applied to the payment of the purchase
price for the Property at closing.  The Earnest Money shall be deposited in an
interest bearing account.  Any interest earned on the Earnest Money shall be
considered to be part of the Earnest Money.  The Earnest Money shall be returned
to Buyer in the event any condition to Buyer's obligation to purchase the
Property shall fail to be timely satisfied or waived by Buyer or in the event
this transaction fails to close as a result of a casualty, condemnation or
default by Seller hereunder.
 
3. Conditions to Purchase.  Buyer's obligation to purchase the Property is
conditioned on the following:  (a) Buyer’s satisfaction with the Property and
Buyer’s financing, including without limitation the terms and conditions of
Seller’s loan to be assumed by Buyer, (b) the approval of Seller’s lender to
Buyer’s assumption of the Seller’s loan in accordance with the terms of such
loan, and (c)  Buyer's review and approval of Seller’s Documents (as defined in
Section 5 below) and approval of the results of its property inspection
described in Section 4 below. If Buyer has not given written waiver of these
conditions, or stated in writing that these conditions have been satisfied, by
written notice given to Seller (“Notice of Intent to Close”) within twenty-one
(21) days after the Execution Date (the “Due Diligence Period”), the Agreement
shall automatically terminate, and the Earnest Money shall be promptly returned
to Buyer.  If Buyer shall require additional time to satisfy the above
conditions or to
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
2

--------------------------------------------------------------------------------

 
complete its due diligence related to the environmental condition of the
Property or to complete Buyer’s ALTA survey of the Property, then, upon written
notice to Seller, given upon or prior to the then end of the Due Diligence
Period, Buyer shall have the right to extend the Due Diligence Period until the
close of business on January 31, 2010.  If a Notice of Intent to Close is given
by Buyer prior to expiration of the Due Diligence Period, then the conditions
set forth in clauses (a)-(c) above shall be deemed satisfied.  Seller shall
reasonably cooperate and assist with obtaining the consent of its lender to such
loan assumption by Buyer.  It shall be a condition to Buyer’s obligation to
close this transaction that Seller’s lender is ready, willing and able to allow
Buyer to assume Seller’s loan referenced in Section 1 above on the Closing
Date.  It shall be a condition to Buyer’s obligation to close this transaction
that Seller shall have delivered to Buyer prior to the closing an estoppel
certificate from all tenants of the Property occupying 5,000 or more s.f. of the
Property certifying that such tenants’ leases is in full force and effect and
there is no breach or default thereunder, and other information as Buyer shall
reasonably require.  Seller will use reasonable efforts to provide estoppel
certificates from eighty percent (80%) of tenants of the Property occupying less
then 5,000 s.f. and, if Seller is unable to provide such estoppel certificates,
Seller will provide a landlord’s form of estoppel certificate for such tenants
certifying that such tenants’ leases are in full force and effect and there is
no breach or default thereunder, and other information as Buyer shall reasonably
require.  At all times before the Closing Date, Seller shall cooperate with
Buyer in connection with obtaining governmental approvals, entitlements,
consents, and permits in connection with Buyer's purchase and operation of the
Property, without cost or expense to Seller.  This includes, without limitation,
joining in proceedings for and/or the execution of petitions, applications, zone
changes, easements, permits, approvals, conditional uses, licenses, dedications,
and other land use-related matters as reasonably approved by Seller and provided
that the same are not effective unless the purchase and sale closes as
contemplated herein, and further provided that the obtaining of the same shall
not be a condition precedent to Buyer’s obligation to close.
 
4. Property Inspection.  From the Execution Date through closing, Seller shall
permit Buyer and its agents, at Buyer's sole expense and risk, to enter the
Property, at reasonable times after reasonable prior notice to Seller and after
prior notice to the tenants of the Property as required by the tenants' leases,
to conduct inspections, tests, surveys and other investigations including (i)
environmental review including independent third party review of any
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
3

--------------------------------------------------------------------------------

 
environmental and geotechnical reports provided by Seller; (ii) preparation of
design, planning or density studies; (iii) third party engineering reviews,
including review of building structure and mechanical systems; (iv) preparation
of an independent market survey and geotechnical report; (v) review of historic
preservation issues; (vi) review of City of Seattle files and documents, as well
as applications and correspondence (if any) of Seller with the City; and (vii)
other matters pertaining to title, physical condition or any other aspect of the
Property.  Buyer shall also have the right to discuss the Property and this
Agreement with third parties, including lenders, contractors and governmental
officials and representatives.  Buyer shall indemnify, hold harmless, and defend
Seller from all liens, costs, and expenses, including reasonable attorneys' fees
and experts' fees, arising from or relating to Buyer's entry on and inspection
of the Property.  This agreement to indemnify, hold harmless, and defend Seller
shall survive closing or any termination of this Agreement.  The Buyer and
Seller understand that the information provided is confidential in nature, and
the Buyer and the Seller covenant not to disclose any information the use of
which in any manner may be detrimental to any party, except as reasonably
necessary in connection with the transactions contemplated by this Agreement, or
as required by applicable law.  Seller hereby agrees from and after the
Execution Date until the Closing Date (as hereinafter defined), or the
termination of this Agreement, that (i) Seller will take no action that will
adversely affect title to the Property; and (ii) Seller will not enter into any
written or oral contracts, leases, or agreements or amendments or modification
thereto, with respect to the operation, use or occupancy of the Property that
would be binding upon Buyer following the closing without the prior written
consent of Buyer, which consent shall not be unreasonably withheld.
 
Buyer may obtain an ALTA survey of the Property during the Due Diligence Period
and Seller shall promptly cooperate with Buyer with regard to obtaining such
survey.
 
Buyer, at its expense, shall be entitled to engage an environmental consultant
of its choice and obtain a Phase I environmental site assessment of the Property
during the Due Diligence Period, and, if recommended by such consultant, Buyer
shall be entitled to obtain a Phase II environmental site assessment and perform
any testing recommended in the assessment.  Seller agrees to provide Buyer and
its consultant with copies of any environmental reports, assessments or other
information in Seller’s possession or of which Seller has knowledge, concerning
the Property, or any portion thereof, and to cooperate in the completion of
Buyer’s environmental site assessment.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
4

--------------------------------------------------------------------------------

 
Buyer, at its expense, shall be entitled to engage a consultant of its choice to
review and inspect the Property and all of the buildings on the Property,
including, but not limited to, the structural and roof components of the
buildings and compliance with building codes and the Americans With Disabilities
Act.  If in the possession of Seller, Seller agrees to provide Buyer with
as-built plans and specifications for the Property and to facilitate access to
the Property by Buyer’s consultants and representatives.
 
5. Seller’s Documents.  Within five (5) days after the Execution Date, Seller
shall deliver to Buyer, at Buyer's address shown below, legible and complete
copies of the following documents and other items relating to the ownership,
operation, and maintenance of the Property, to the extent now in existence and
to the extent such items are within Seller's possession or control (“Seller’s
Documents”):
 
(a) Real and personal property tax bills for the most recent tax year.
 
(b) All environmental reports, studies and assessments concerning the Property.
 
(c) All soils, geotechnical, drainage, seismological, and engineering reports,
studies and assessments concerning the Property.
 
(d) Any CC&R’s or other agreements relating to all of any portion of the
Property.
 
(e) All tenant leases and any amendments thereto (the “Leases”) along with
copies of any tenant financial statements, and a current rent roll for the
Property.
 
(f) Operating statements, copies of sales reports and CAM details for the
Property for the years 2006, 2007, 2008 and 2009 to date.
 
(g) All certificates of occupancy for the Property.
 
(h) All construction and equipment warranties.
 
(i) All documents related to Seller’s loan on the Property.
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
5

--------------------------------------------------------------------------------

 
In the event Seller does not deliver the foregoing documents within the five (5)
day period, the Due Diligence Period shall be extended one day for each day that
Buyer has not received all of the foregoing documents.
 
6. Title Insurance.  Within five (5) days after the Execution Date, Seller shall
deliver to Buyer a preliminary title report from the Title Company (the
"Preliminary Commitment"), together with complete and legible copies of all
documents shown therein as exceptions to title, showing the status of Seller's
title to the Property.  Buyer shall have ten (10) days after receipt of a copy
of the Preliminary Commitment within which to give notice in writing to Seller
of any objection to such title or to any liens or encumbrances affecting the
Property.  Within five (5) days after the date of such notice from Buyer, Seller
shall give Buyer written notice of whether it is willing and able to remove the
objected-to exceptions.  Within five (5) days after the date of such notice from
Seller, Buyer shall elect whether to purchase the Property subject to the
objected-to exceptions which Seller is not willing or able to remove or
terminate this Agreement.  On or before the Closing Date (defined below), Seller
shall remove all exceptions to which Buyer objects and which Seller agrees
Seller is willing and able to remove.  Excepting the loan to be assumed by Buyer
described in Section 1 above, Seller agrees to remove all exceptions to title
that consist of monetary liens against the Property, including, but not limited
to, mortgages, trust deeds, delinquent taxes and assessments, federal and state
tax liens, judgments, equitable liens and other exceptions of a similar nature
unless Buyer has agreed to assume such exceptions.  All remaining exceptions set
forth in the Preliminary Commitment and agreed to by Buyer shall be "Permitted
Exceptions."  The title insurance policy to be delivered by Seller to Buyer at
closing shall contain no exceptions other than the Permitted Exceptions and the
usual preprinted exceptions in an ALTA owner's standard form title insurance
policy, unless Buyer purchases extended coverage, in which event, such
preprinted exceptions shall be deleted from the title insurance policy.
 
7. Default, Remedies. If the conditions, if any, to Buyer's obligation to
close this transaction are timely satisfied or waived by Buyer and Buyer
nevertheless fails, through no fault of Seller, to close the purchase of the
Property, Seller's sole remedy shall be to retain the Earnest Money paid by
Buyer.  In the event Seller defaults in its obligation to close under this
Agreement, Buyer, as its sole remedies, shall be entitled either to (i) the
return of the Earnest Money, or (ii) the remedy of specific performance.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
6

--------------------------------------------------------------------------------

 
8. Closing of Sale.  Within sixty (60) days after the receipt by Seller of
Buyer’s Notice of Intent to Close, Seller shall give written notice to Buyer of
Seller’s intent to close this transaction (the “Seller’s Closing Notice”) and
designating a date not more than fourteen (14) days after the date of Seller’s
Closing Notice (or as soon as possible thereafter to allow Buyer’s assumption of
Seller’s loan) that the sale shall be closed in escrow at the Title Company (the
“Closing Date”), provided Seller shall have performed all of Seller’s
obligations set forth in this Agreement up through Closing Date.  If Seller does
not give Seller’s Closing Notice within the above sixty-day period, this
transaction shall automatically terminate, all Earnest Money shall be
immediately refunded to Buyer, and Seller shall reimburse Buyer on demand for
all of Buyer’s out-of-pocket due diligence costs paid to third parties in an
amount not to exceed TWENTY THOUSAND AND NO/100 DOLLARS ($20,000.00).  Copies of
the paid invoices evidencing such out-of-pocket costs shall also be delivered to
Seller.  The sale shall be "closed" when the document conveying title and the
documents evidencing the loan assumption are recorded and funds are disbursed to
Seller.  At closing, Buyer and Seller shall deposit with the Title Company all
documents and funds required to close the transaction in accordance with the
terms of this Agreement.  At closing, Seller shall deliver a certification in a
form reasonably approved by Buyer that Seller is not a "foreign person" as such
term is defined in the Internal Revenue Code and the Treasury Regulations
promulgated under the Internal Revenue Code.  If Seller is a foreign person and
this transaction is not otherwise exempt from FIRPTA regulations, the Title
Company shall be instructed by the parties to withhold and pay the amount
required by law to the Internal Revenue Service.  At closing, Seller shall
convey fee simple title to the Property to Buyer by statutory special warranty
deed subject only to the Permitted Exceptions (the "Deed").  At closing, Buyer
and Seller shall each also execute and deliver an Assignment and Assumption of
Leases, and an Assignment and Assumption of Contracts related to the Property
for those contracts that Buyer chooses to assume, provided the same are
assumable.  Seller shall also deliver to Buyer a Bill of Sale conveying to
Seller all Personal Property and warranties, if any, related to the use and
operation of the Property free and clear of all liens, claims, and
encumbrances.  The form of each of these Assignment and Assumption agreements
and the Bill of Sale reasonably drafted and consistent with this Agreement shall
be agreed upon in good faith by Buyer and Seller during the Due Diligence
Period.  At closing, Seller shall pay for and deliver to Buyer a standard form
owner's policy of title insurance in the amount of the purchase price insuring
fee simple title to the Property in Buyer subject only to the Permitted
Exceptions and the standard preprinted exceptions in a standard
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
7

--------------------------------------------------------------------------------

 
form policy.  Buyer may obtain an extended ALTA owner’s policy, with such
endorsements as Buyer may require at Buyer’s cost, and Seller shall execute an
owners title affidavit in commercially reasonable form to facilitate the
issuance thereof.  In such event, the preprinted standard exceptions shall be
removed from such title policy.
 
9. Closing Costs, Prorates.   Seller shall pay the premium and any sales tax on
the premium for the title insurance policy that Seller is required to deliver
pursuant to the above paragraph.  Seller and Buyer shall each pay one-half of
the escrow fees and applicable sales tax charged by the Title Company.  Seller
shall pay any loan assumption fees of Seller’s lender, and Seller shall pay any
other fees and charges assessed by its lender in connection with the loan
assumption.  Seller shall deliver to escrow prior to closing a Real Estate
Excise Tax Affidavit and shall pay any applicable real estate excise tax and
transfer taxes.  Real property taxes for the tax year in which the transaction
is closed, assessments (if a Permitted Exception), personal property taxes,
rents on existing tenancies paid for the month of closing, interest on assumed
obligations, and utilities shall be prorated as of the Closing Date.  Prepaid
rents, security deposits, and other unearned refundable deposits regarding the
tenancies shall be assigned and delivered to Buyer at closing, or, at Seller’s
option, a credit for the same shall be given to Buyer against the purchase price
at closing.  The Property o does x does not qualify for a special tax assessment
or deferral program as follows:  ________________________________________
_________________________________________________________________________________________
_________________________________________________________________________________________.
o
Seller o Buyer x N/A shall be responsible for payment of all taxes, interest,
and penalties, if any, upon removal of the Property from such special assessment
or program.  o Prior to closing, Buyer shall sign the Notice of Continuation on
the Real Estate Excise Tax Affidavit or otherwise file for continuation of the
specified assessment or program to avoid removal of the Property upon closing of
the sale.
 
10. Possession.  Buyer shall be entitled to exclusive possession (subject to the
Leases and Permitted Exceptions of the Property x on the Closing Date or o
___________________________________________ ___________________________.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
8

--------------------------------------------------------------------------------

 
11. Representations and Warranties.  Seller represents and warrants that, to the
best of Seller's knowledge,
 
(a) Seller has the authority to enter into this Agreement and, subject to the
provisions of this Agreement, to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller.  The person signing this
Agreement on behalf of Seller is authorized to do so.
 
(b) Seller is, or on the Closing Date shall be, the sole owner of the entire
right, title and interest in and to the Property, subject to the Leases and the
Permitted Exceptions.
 
(c)  To Seller’s actual knowledge, (without independent investigation or duty to
investigate), there are no hazardous materials on the Property or current
violations of Environmental Laws with respect to the Property.
 
(d) Except for the Leases, there are no agreements or contracts, whether written
or oral, express or implied, for lease or purchase of all or a portion of the
Property  to which Seller is a party.
 
(e) Except as disclosed in Seller’s Documents, Seller has received no written
notice of any violation (nor, to Seller’s actual knowledge, without independent
investigation or duty to investigate, is the Property in violation) of any
applicable law, ordinance, order or regulation of any governmental or
quasi-governmental agency having jurisdiction over the Property or any portion
thereof.
 
(f) No attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings are
pending against Seller.
 
(g) Seller is not a "foreign person" within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended, or applicable Washington law.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
9

--------------------------------------------------------------------------------

 
(h) Except for the Leases, there are no options to purchase or options to lease,
or contracts for sale or management, maintenance, service or similar agreement
(whether oral or written) affecting or relating to the Property, or any portion
thereof, to which Seller is a party, that will survive closing.
 
(i) There is no litigation, claim or proceeding pending against Seller or the
Property.
 
(j) There are no current or pending condemnation proceedings against all or any
portion of the Property.  Seller has no actual knowledge (without independent
investigation or duty to investigate) of any plan or study by any governmental
authority which in any way would materially adversely affect the use of the
Property, or any portion thereof for its intended uses or any intended public
improvements which will result in any charge being levied against, or any lien
assessed upon, the Property.  Seller has no actual knowledge (without
independent investigation or duty to investigate) of any existing, proposed or
contemplated plan to widen, modify or realign any street or highway contiguous
to the Property.
 
Risk of loss or damage to the Property shall be Seller's until closing and
Buyer's at and after closing.  Except for Seller's representations set forth in
this Section 11 or elsewhere in this Agreement, Buyer shall acquire the Property
"AS IS" with all faults and Buyer shall rely on the results of its own
inspection and investigation in Buyer's acquisition of the Property. It shall be
a condition of Buyer’s obligation to close, and of Seller’s right to retain the
Earnest Money as of closing, that all of the Seller’s representations and
warranties stated in this Agreement are materially true and correct on the
Closing Date.  All representations, warranties, and indemnity and hold harmless
obligations stated in this Agreement shall survive closing for a period of one
year only following closing.
 
12. Personal Property.  This sale includes the following personal property:   o
None or x the personal property located on and used in connection with the
Property and owned by Seller which Seller shall itemize in a schedule.  Seller
shall deliver to Buyer such schedule within five (5) days after the Execution
Date.  The parties agree that the personal property conveyed herein shall not be
allocated to any of the purchase price.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
10

--------------------------------------------------------------------------------

 
13. Agency Disclosure.  At the signing of this Agreement, the Seller’s brokers
are Paul Sleeth and Billy Sleeth of Colliers International.  Buyer is not
represented by a broker in this transaction.  Each party signing this document
confirms that prior oral and/or written disclosure of agency was provided to
him/her in this transaction.  Seller shall be solely responsible for paying its
brokers in connection with this transaction pursuant to the terms of a separate
agreement.  Each party will indemnify, defend, and hold the other party harmless
of and from any claim for a fee or compensation by any other broker claiming by
or through the indemnifying party.
 
14. Notices. Unless otherwise specified, any notice required or permitted in,
or related to, this Agreement must be in writing and signed by the party to be
bound. Any  notice or payment will be deemed given when personally delivered or
delivered by facsimile transmission (with electronic confirmation of delivery),
or will be deemed given on the day following delivery of the notice by reputable
overnight courier or through mailing in the U.S. mails, postage prepaid, by the
applicable party to the address of the other party shown in this Agreement,
unless that day is a Saturday, Sunday, or legal holiday, in which event it will
be deemed delivered on the next following business day.  If the deadline under
this Agreement for delivery of a notice or payment is a Saturday, Sunday, or
legal holiday, such last day will be deemed extended to the next following
business day.
 
15. Assignment.  Buyer o may assign o may not assign x may assign, if the
assignee is an entity owned or controlled by Buyer (may not assign, if no box is
checked) this Agreement or Buyer's rights under this Agreement without Seller's
prior written consent.
 
16. Attorneys’ Fees.  In the event a suit, action, arbitration, or other
proceeding of any nature whatsoever, including without limitation any proceeding
under the U.S. Bankruptcy Code, is instituted, or the services of an attorney
are retained, to interpret or enforce any provision of this Agreement or with
respect to any dispute relating to this Agreement, the prevailing party shall be
entitled to recover from the losing party its reasonable attorneys',
paralegals', accountants', and other experts' fees and all other fees, costs,
and expenses actually incurred and reasonably necessary in connection
therewith.  In the event of suit, action, arbitration, or other proceeding, the
amount thereof shall be determined by the judge or arbitrator, shall include
fees and expenses incurred on any appeal or review, and shall be in addition to
all other amounts provided by law.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
11

--------------------------------------------------------------------------------

 
17. Miscellaneous.  Time is of the essence of this Agreement.  The facsimile
transmission of any signed document including this Agreement shall be the same
as delivery of an original.  At the request of either party, the party
delivering a document by facsimile will confirm facsimile transmission by
signing and delivering a duplicate original document.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
and all of which together shall constitute one and the same Agreement.  This
Agreement contains the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement and supersedes all prior and
contemporaneous agreements between them with respect thereto.  Without limiting
the provisions of Section 15 of this Agreement, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.  The person signing this Agreement on behalf
of Buyer and the person signing this Agreement on behalf of Seller each
represents, covenants and warrants that such person has full right and authority
to enter into this Agreement and to bind the party for whom such person signs
this Agreement to the terms and provisions of this Agreement.  This Agreement
shall not be recorded unless the parties otherwise agree.
 
18. Addendums, Exhibits.  The following named addendums and exhibits are
attached to this Agreement and incorporated within this Agreement:  NONE.
 
19. Time for Acceptance.  Seller has until 5:00 p.m. Pacific Time on December
31, 2009, to accept this offer.  Acceptance is not effective until a copy of
this Agreement which has been signed and dated by Seller is actually received by
Buyer.  If this offer is not so accepted, it shall expire and the Earnest Money
shall be promptly refunded to Buyer.
 
20. Calculation of Time Periods.  Whenever a time period is set forth in days in
this Agreement, the first day from which the designated period of time begins to
run shall not be included.  The last day of the period so computed shall be
included, unless it is a Saturday or legal holiday, including Sunday, in which
event, the period runs until the end of the next day which is not a Saturday or
legal holiday.
 
21. Execution Date.  The Execution Date is the later of the two dates shown
beneath the parties' signatures below.
 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
12

--------------------------------------------------------------------------------

 
22. Governing Law.  This Agreement is made and executed under, and in all
respects shall be governed and construed by the laws of the State of Washington.
 
23. Leases.  Seller shall provide Buyer with copies of all Leases, tenant
correspondence and such other records and documents as Buyer reasonably deems
necessary for its due diligence review of the Property.  Seller will also
provide Buyer with copies of all management agreements and such other agreements
and contracts pertinent to the operation of the Property.  Subsequent to the
Execution Date, all leases, agreements and/or contracts entered into with
respect to the Property, which would be binding upon Buyer following closing,
will require Buyer’s prior written consent and approval, which consent and
approval shall not be unreasonably withheld.
 
CONSULT YOUR ATTORNEY.  THIS DOCUMENT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR REVIEW AND APPROVAL PRIOR TO SIGNING.  NO REPRESENTATION OR
RECOMMENDATION IS MADE BY THE COMMERCIAL ASSOCIATION OF REALTORS®
PORTLAND/VANCOUVER OR BY THE REAL ESTATE LICENSEES INVOLVED WITH THIS DOCUMENT
AS TO THE LEGAL SUFFICIENCY OR TAX CONSEQUENCES OF THIS DOCUMENT.
 
 
Buyer:
Seller:
RETAIL OPPORTUNITY INVESTMENTS CORP.
PBS ASSOCIATES, LLC        
By: /s/ Stuart A. Tanz
By: /s/ Ezra Genauer 
Name: Stuart A. Tanz
Name: Ezra Genauer 
Title: CEO
Title: Manager 
Execution Date: 12-30-09
Execution Date: 12/30/09
Office Telephone:   1-914-272-8080
Office Telephone: 206-658-3104
Address:                  3 Manhattanville Road, 2nd Floor
Address: 650 S. Orcas Street
                                   Purchase, New York 10577
                 Suite 210                    Seattle, WA 98108
Fax No.:                    1-914-272-8088
Fax No.: 206-254-2566    

 
[Notary Blocks on Following Page]

 
 
13

--------------------------------------------------------------------------------

 




State of                           New York  )
    )  ss
County of                 Westchester  )


Before me, a Notary Public in and for said County and State, personally appeared
the above-named Stuart Tanz in his or her capacity as CEO of Retail Opportunity
Investments Corp., who acknowledged that he did sign the foregoing instrument
and that the same is the free act and deed of said entity.
In testimony whereof, I have hereunto set my hand and official seal at Purchase,
New York, this 30 day of December, 2009.




/s/ Wayne E. Heller 
 Notary Public of NY 


State of       Washington  )
     )  ss
County of                King  )


Before me, a Notary Public in and for said County and State, personally appeared
the above-named     Ezra Genauer        , in his or her capacity as    
Manager     of PBS Associates, LLC, who acknowledged that he did sign the
foregoing instrument and that the same is the free act and deed of said entity.
 
In testimony whereof, I have hereunto set my hand and official seal at Seattle
,WA, this _________ day of _________, 2009.




/s/ An E Hoffman
Notary Public of Seattle, WA

 
 
Ó 1997 Commercial Association of REALTORSÒ Portland/Vancouver (Rev. 9/97)
PURCHASE AND SALE AGREEMENT AND RECEIPT OF EARNEST MONEY (WASHINGTON)
 
14 

--------------------------------------------------------------------------------